PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Richard Dawson
Application No. 12/910,873
Filed: 25 Oct 2010
Patent No. 8,436,274 
Issued: 7 May 2013
:
:
:	DECISION ON PETITION
:
:
:
Docket No. RDAWSON.001US


This is a decision on the petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed November 23, 2021.

The petition under 37 CFR 1.378(b) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.378(b).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee or maintenance fee is required.

The above-identified patent issued May 7, 2013. Accordingly, the four year maintenance fee could have been paid during the period from May 7, 2016 through November 7, 2016 without surcharge, or with a 6 month late payment surcharge during the period from November 8, 2016 through May 7, 2017.  No four year maintenance fee having been received, the patent expired on May 8, 2017.  The eight year maintenance fee was due on or before May 7, 2021.

37 CFR 1.378(b) provides that:

Any petition to accept an unintentionally delayed payment of a maintenance fee must include:

(1)  The required maintenance fee set forth in 37 CFR 1.20(e) through (g);

(2)  The petition fee set forth in 37 CFR 1.17(m); and

(3)  A statement that the delay in payment of the maintenance fee was unintentional. 

The instant petition has not met requirement (3) above.
With respect to requirement (3), the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, the instant petition under 37 CFR 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, Petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

When addressing the delay, Petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Regarding the period of delay, Petitioner states in full:

	When Patentee was notified about the maintenance fees, the Patentee opted to make the 	payments himself. Patentee then called the PTO to inquire how much the fees were. 	Patentee spoke with someone at the PTO, obtained all of the relevant information and 	believes that he made the payment by sending a check to the Patent Office. 	Unfortunately, it appears the payment was not made and Patentee only became aware of 	the lapsed patent during a discussion with his patent attorney about another patent that 	was being handled by the patent attorney.

Petitioner has not shown that the entire period of delay, from May 8, 2017 to the filing of the instant petition on November 23, 2021, over four and a half years, was unintentional.  In particular, Petitioner’s statement that “it appears the payment was not made” is not clear. It is not apparent whether Patentee neglected to send the check to the Patent Office, or whether Patentee did send the check, but it was not cashed. On renewed petition, Petitioner must account for the entire period of delay, and in particular include an explanation as to when he discovered the expiration of the instant patent.   

Receipt of the $2490, submitted with the instant petition, representing the two petition fees ($525 each), the four year maintenance fee ($500), and the eight years maintenance fee ($940), is acknowledged. No further petition fee is due on renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS	
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions